Title: From John Adams to Louis André Pichon, 10 May 1801
From: Adams, John
To: Pichon, Louis André



Sir
Stony field Quincy May 10 1801.

I have received the letter you did me the honor to write me on the 20th of April and in answer to the enquiry in it, I have the pleasure to inform you, that on the 16 of April I answered your former favor, acknowledging the receipt of it with the letter inclosed from my friend La Fayette. In this letter I inclosed an answer to that illustrious but unfortunate gentleman and requested the favor of you to transmit it to him as early as conveniently could be done, thinking this the surest conveyance & hoping you would excuse the trouble of it. I am now somewhat anxious to know whether you have received it. If not I will transmit a duplicate or another letter
With due consideration & respect I have the honor to be / Sir your most obedient humble sert
John Adams